UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3940 Strategic Funds, Inc. (formerly, Dreyfus Premier New Leaders Fund, Inc.) (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 4/30/09 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Systematic International Equity Fund FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 14 Statement of Financial Futures 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 19 Financial Highlights 22 Notes to Financial Statements 32 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover The Fund Systematic International Equity Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Systematic International Equity Fund, covering the six-month period from November 1, 2008, through April 30, 2009. The international equities markets went on a wild ride over the past six months, with stocks in most regions plummeting during most of the reporting period and then rebounding late in the reporting period. In supporting the recent rally, investors apparently shrugged off more bad economic news,including rising unemployment,damaged credit markets and economic contraction in many regions of the world.Yet,the rebound proved to be robust, particularly in the emerging markets, which posted double-digit returns over the final two months of the reporting period. These enormous swings have left investors wondering if the equities market is forecasting sustainable economic improvement, or whether these events represent what many call a bear market rally.We generally have remained cautious in the absence of real global economic progress, but the markets gyrations illustrate an important feature of many market rallieswhen they begin to snap back, the rebounds are often quick and sharp, usually leaving most investors on the sidelines. Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy tailored to your current investment needs and future goals. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation May 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2008, through April 30, 2009, as provided by Peter Goslin and Jocelin Reed, Portfolio Managers Fund and Market Performance Overview For the six-month period ended April 30, 2009, Systematic International Equity Funds Class A shares produced a 4.63% total return, Class C shares returned 4.96% and Class I shares returned 4.50%. 1 The funds benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (MSCI EAFE Index), produced a total return of 2.64% for the same period. 2 International stocks declined precipitously over the first four months of the reporting period due to a severe recession and global financial crisis. However, the markets rebounded strongly over the reporting periods final two months as investors took advantage of historically low valuations and looked forward to a potential economic recovery. The fund produced lower returns than its benchmark, primarily due to relative weakness among its investments in Japan, Sweden and Australia. The Funds Investment Approach The fund seeks long-term capital growth by normally investing at least 80% of its assets in equity securities. The fund normally invests primarily in equity securities of foreign companies.The fund invests in at least 10 different countries and may invest up to 25% of its assets in emerging market countries, but no more than 10% of its assets may be invested in any one emerging market country. When selecting securities, we use a quantitative model to identify and rank stocks within geographic regions and economic sectors based on six factor classifications: value, stewardship, growth, accruals, market sentiment and analysts expectations. We generally select higher ranked securities as identified by the quantitative model.We attempt to manage risk through diversification across regions, countries, sectors and industries in proportions that are similar to those of the MSCI EAFE Index. The funds currency exposure typically is unhedged to the U.S. dollar. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Late Rally Offset an Earlier Slump in Global Markets Stock markets throughout the world fell sharply over the first four months of the reporting period, adding substantially to earlier declines in the wake of the failures of some of the worlds major financial insti-tutions.The financial crisis marked the escalation of a credit crisis that had originated in the U.S. sub-prime mortgage market and nearly led to the collapse of the global banking system in the fall of 2008. The markets credit-related struggles were intensified by a deepening global recession as unemployment rates climbed, housing markets struggled and consumer confidence plunged worldwide. Adverse economic and financial developments were addressed aggressively by government and monetary authorities in both developed and emerging markets, as central banks reduced interest rates and injected liquidity into their banking systems. Government officials rescued a number of troubled corporations and enacted fiscal stimulus packages in an attempt to forestall further economic deterioration.These measures appeared to bolster investor sentiment, and most markets rallied strongly over the reporting periods second half as investors took advantage of low prices among beaten-down stocks and looked forward to better economic times despite little actual improvement in economic data. Stock Selections Produced Mixed Results Although the fund participated substantially in the global rally later in the reporting period, its performance compared to the benchmark was undermined by relative weakness among its holdings in a handful of regions. In Japan, financial stocks struggled with ongoing credit and systemic issues. In Australia, the fund encountered weakness among diversified financial services companies and producers of precious metals. The funds investments in Sweden also generally lagged market averages. However, relative weakness in these markets was largely offset by successes in other areas. From a market sector perspective, the fund received positive contributions to performance from its security selection strategy in the energy sector, where a number of exploration-and-production companies and integrated oil producers bolstered results. In the utilities sector, electricity producers and natural gas distributors held up well 4 during the downturn. Among consumer non-durables companies, the fund participated in gains posted by Australian brewer Lion Nathan, which was acquired by a Japan-based rival. Conversely, the fund did not hold some of the weaker performing beverage companies, such as Diageo,Asahi Breweries and Heineken. From a regional standpoint, the fund scored successes from a diverse array of stocks in Germany. In the United Kingdom, winners were particularly notable among consumer services and energy companies In France, the funds positions in the financials, energy and technology sectors also fared relatively well. Finding Opportunities in Fundamentally Sound Stocks Although we are encouraged by attractive valuations among international stocks and the aggressive responses of governments and central banks to the economic downturn, our systematic approach to investing generally disregards macroeconomic factors in favor of quantitative measures of the strengths and weaknesses of individual companies Therefore, we have maintained our disciplined stock selection process, which seeks high-quality companies with strong financial profiles. In our view, this approach can help minimize unrewarded risks while identifying companies that may be poised to benefit as investors return to a focus on fundamentals. May 15, 2009 Investing in foreign companies involves special risks, including changes in currency rates, political, economic and social instability, a lack of comprehensive company information, differing auditing and legal standards and less market liquidity. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower.
